     Case 3:19-cv-00024-H-JLB Document 1-2 Filed 01/04/19 PageID.8 Page 1 of 4




 1    David D. Brisco, Esq.
      (SBN 238270)                                                          ELECTROHICALL V FILED
                                                                              Superior Court of California,
 2    COZEN O'CONNOR                                                             County of San Diego
      501 West Broadway, Suite 1610
                                                                              12/0412018 at 10: 19 :32 Ahlf
 3    San Diego, CA 92101
      Telephone: 619.234.1700                                                 Clem of the Superior Court
                                                                            By Maria A:::evedo, Deputy Clem
 4    Facsimile: 619.234.7831

 5    Attorneys for Plaintiffs
      AMCO Insurance Company and
 6    IDS Property Casualty Company

 7

 8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                IN AND FOR THE COUNTY OF SAN DIEGO

10    AMCO INSURANCE COMPANY;                                  Case No.: 37-2018·00061177-CU-PL-CTL
      IDS PROPERTY CASUALTY COMPANY
11
                     Plaintiff,                                COMPLAINT FOR DAMAGES
12
             vs.
13
      BMW OF NORTH AMERICA, LLC;
14    and DOES 1-10, inclusive

15                   Defendants.

16

17
             Plaintiffs AMCO Insurance Company and IDS Property Casualty Company ("Plaintiffs")
18
      alleges as follows:
19
                                          GENERAL ALLEGATIONS
20
              1.      Plaintiffs are, and at all times herein mentioned were, corporations authorized t
21
      transact and conduct business in the States of California as insurance carriers.
22
             2.       At all times mentioned herein, Plaintiff AMCO's Insured, Eric Pemper ("AMCO'
23
      Insured"), was the owner of a single family residence located at 4516 Shorepointe Way, San Diego,
24
      CA 92130 ("Pemper Property").
25
             3.       At all times mentioned herein, Plaintiff IDS' Insureds, Laura and Phil Ohme ("IDS'
26
      Insureds"), were tenants in the Pemper Property and were also the owners of the 2014 BMW X5 a
27
      issue in this case, VIN OH26370 ("Subject BMW").
28


                                            COMPLAINT FOR DAMAGES
                                                                                                 EXHIBIT B
                                                                                                    10
     Case 3:19-cv-00024-H-JLB Document 1-2 Filed 01/04/19 PageID.9 Page 2 of 4




 1            4.      Upon information and belief, Defendant, BMW of North America, LLC ("BMW"),

 2    is a corporation organized and existing under the laws of the State of Delaware, and is and was at al

 3    times mentioned herein qualified to do business in California. BMW's agent for service of proces

 4    in California is CT Corporation, 818 West Seventh Street, Suite 930, Los Angeles, CA 90017.

 5            5.      The true names, involvement, or capacities, whether individual, corporate,

 6    governmental or associate, of the Defendants named herein as a DOE are unknown to Plaintiff wh

 7    therefore sue said Defendants by such fictitious names.        Plaintiff prays for leave to amend th

 8    Complaint to show said Defendants' true names, involvement and capacities when the same finall

 9    have been determined.

10            6.      Plaintiff is informed and believes, and upon such information and belief alleges tha

11    each of the Defendants designated herein as DOES 1 through 10, inclusive, negligently or otherwis

12    are legally responsible in some manner for the events and happenings herein referred to, an

13    negligently or otherwise caused injury and damages to Intervenor as is herein alleged.

14            7.      At all times herein mentioned, each and every Defendant herein was the agent,

15    servant, employee, or partner of each of the other, and each was acting within the course and scop

16    of his agency, service, and employment.

17            8.      On or about October 19, 2017 a fire occurred at the Pemper Property, insured b

18    Plaintiff AMCO (hereinafter "Fire").

19            9.      The Fire was caused by a defect in the Subject BMW.

20            10.     At all times herein mentioned, Plaintiff AMCO provided insurance coverage t

21    AMCO's Insured, Erick Pemper, pursuant to the policies of insurance, by which AMCO insure

22    against the loss and damages of the type sustained in this case.

23            11.     At all times herein mentioned, Plaintiff IDS provided insurance coverage to IDS'

24    insured, Laura and Phil Ohme, the tenants in the Pemper Property, for a portion of the damage

25    sustained by its insureds in this matter.

26            12.     Pursuant to said insurance policies, and a claim for benefits made thereunder, bot

27    Plaintiffs AMCO and IDS paid damages, and are paying damages, estimated to exceed th

28    jurisdictional requirements of this Court, an amount that will be proven at trial.

                                                        2
                                             COMPLAINT FOR DAMAGES                          EXHIBIT B
                                                                                               11
     Case 3:19-cv-00024-H-JLB Document 1-2 Filed 01/04/19 PageID.10 Page 3 of 4




 1             13.     Plaintiffs are subrogated to the rights of their insureds in this lawsuit for the amount

 2     paid to Plaintiffs' insureds.

 3                                        FIRST CAUSE OF ACTION
                                            (Strict Products Liability)
 4                                Against All Defendants and Does 1 Through 10

 5             14.     Plaintiffs reallege the allegations of Paragraphs 1 through 13, and incorporates the

 6     by reference herein.

 7             15.     Plaintiffs are informed and believe, and thereon allege, that Defendants, and each o

 8     them, manufactured, designed, warranted, assembled, distributed, marketed, advertised, supplied,

 9     sold, leased and/or otherwise placed the Subject BMW and/or its components within the stream o

1O     commerce for use by purchasers, including Plaintiff IDS' insured Laura and Phil Ohme.

11             16.     The Subject BMW contained defects within its manufacture, design, and/or warning

12     at the time it left Defendants' control and at the time of the Fire, rendering the Subject BM

13     defective and unreasonably dangerous.

14             17.     The Subject BMW was being used in a reasonably foreseeable manner at the time o

15     the Fire.

16             18.      As a direct and proximate result of the defective condition of the Subject BMW,

17     Fire occurred at Pemper Property resulting in damages to Plaintiffs' insureds, insured in part b

18     Plaintiffs, in excess of the jurisdictional requirements of this Court.

19                                       SECOND CAUSE OF ACTION
                                                   (Negligence)
20                                Against All Defendants and Does 1 Through 10

21             19.      Plaintiffs reallege the allegations of Paragraphs 1 through 18, and incorporates the

22     by reference herein.

23             20.      Defendants, and each of them, owed Plaintiffs, Plaintiffs' insureds, and members o

24     the public, a duty to not design, manufacture, or supply a motor vehicle with a defect that renders i

25     unreasonably dangerous.

26             21.      Defendants, and each of them, beached the aforementioned duty when the

27     negligently designed, manufactured, distributed, supplied, installed, inspected, repaired, lease

28

                                                        3
                                              COMPLAINT FOR DAMAGES                             EXHIBIT B
                                                                                                   12
     Case 3:19-cv-00024-H-JLB Document 1-2 Filed 01/04/19 PageID.11 Page 4 of 4




 1     and/or otherwise provided the Subject BMW and/or its component parts within the stream o

 2     commerce for use by Plaintiffs' insureds.

 3              22.       As a direct and proximate result of said negligence, a Fire occurred at Pempe

 4     Property resulting in damages in an amount in excess of the jurisdictional requirements of this Court.

 5

 6              WHEREFORE, Plaintiffs pray for judgment as follows:

 7              1.       General damages according to proof;

 8              2.       Special damages according to proof;

 9              3.       Interest on the principal amount of its damages as permitted by law; and

10              4.       For such other and further relief as the Court may deem just.

11
       DATED: December 4, 2018                            COZEN O'CONNOR
12
13

14
                                                          By·; k::;:, -
                                                            .       vD. BRISCO
                                                                                    ~
                                                             Attorneys for Plaintiffs,
15                                                           AMCO Insurance Company
                                                             IDS Property Casualty Company
16     LEGAL\38809246\1 00000.0000.000/418941.000

17

18
19

20
21
22

23

24

25

26
27

28
                                                                4
                                                    COMPLAINT FOR DAMAGES
                                                                                                EXHIBIT B
                                                                                                   13
